Martin, J.
delivered the opinion of the court. The ancestor of the defendants bound herself jointly with her husband, and mortgaged her property for the payment of a debt due by him *167to the ancestor of the plaintiff, (Madame Chapillon) and the claim is now resisted on the pleas of prescription, payment and the nullity of the obligation, with regard to the ancestor of the defendants, (Madame St. Maxent.) There was judgment for the plaintiffs, and the defendants appealed.
East'n District.
July 1817.
Livingston for the plaintiffs, Morel for the defendants. defendants.
There is no evidence of a payment, and the plea of payment is repelled by the institution of a suit against Madame St. Maxent’s codebtor.
The act is said to be null as to her, because it cannot create an obligation on the wife, who bound herself with her husband, unless it be shewn, that the debt was created for her advantage, or extinguished one which she was bound to pay. But, there is a complete renunciation of the law under which advantage could be taken of this matter, and the case cannot he distinguished from that of Brognier vs. Forstall and wife, 3 Martin, 577.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.